Citation Nr: 1146678	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for vertigo, to include as secondary to hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1959 to March 1963, from May 1963 to October 1974, and from November 1974 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2007 rating decisions of the RO in Nashville, Tennessee.

The Board notes that the Veteran requested a video hearing before the Board in his January 2008 substantive appeal.  A Board video hearing was scheduled for March 2010; however, the Veteran did not appear.  He has not since asked for it to be rescheduled. Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding an increased initial rating for bilateral hearing loss, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes providing a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette  v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

The Veteran's most recent VA compensation examination for his hearing loss disability was in October 2007, so in excess of four years ago.  The " mere passage of time " does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, subsequent private and VA treatment records suggest some shift in his hearing acuity as well as speech discrimination.   Another examination is therefore needed to ascertain the present severity of his disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Next, a document written by the Veteran in association with treatment by Dr. B., dated in April 2006, ambiguously references Social Security Administration (SSA) disability benefits at that time.  It is not clear whether this is a reference to the Veteran's current receipt of SSA benefits, a pending claim for benefits, or discussion over whether the Veteran should apply for benefits.  Reference was also made to the Veteran's problem with vertigo, which is an issue on appeal.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200   (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear as to whether or not the Veteran is in receipt of SSA disability benefits and the disorder(s) that he is receiving disability benefits for, the Board simply cannot overlook the potential relevance of any records and decision held by the SSA.  These records must be obtained. 

Further, the Board finds that the Veteran should be provided an examination to determine whether his vertigo and tinnitus are a result of, or aggravated by, his service-connected hearing loss.  It is true that a VA examination was conducted in October 2007 for the purpose of addressing the nature and etiology of his hearing loss and tinnitus.  However, there were no findings with regard to the Veteran's diagnosed vertigo.  The opinion regarding the Veteran's tinnitus is also deemed inadequate.

First, regarding the onset of vertigo, post-service treatment records indicate that the Veteran experienced sudden complete hearing loss in the right ear in August 2005, and that he has had vertigo and tinnitus since that time.  Specifically, in an October 2006 VA outpatient treatment record, the Veteran reported that he had been working in his shed, took a nap, and woke up deaf on the right side and had vertigo.  This was in August 2005.  Further, he reported to the October 2007 VA examiner that he had also had tinnitus since August 2005.  He has not reported whether the work he was doing in his shed would have involved noise, or the level of noise. 

When the Veteran was granted service connection for hearing loss, the decision was based on the October 2007 VA examination report that indicated that he had bilateral hearing loss prior to the August 2005 event.  Both the decision and the examination report observed that hearing loss for VA purposes had been diagnosed during the Veteran's active service.  Thus, regardless of the sudden onset of deafness in August 2005, the totality of evidence supported the determination that the Veteran had hearing loss since service.  No attempt has been made to determine the baseline of the Veteran's hearing loss disability prior to the August 2005.  

Indeed, to the extent that the October 2007 VA examiner treated the August 2005 event as separate and distinct from his prior hearing loss, no rationale was provided.  The October 2007 VA examiner drew a distinction between the hearing loss and tinnitus, indicating that the Veteran had hearing loss since April 1979 and tinnitus only since August 2005.  However, the VA examiner also determined that the Veteran's present bilateral hearing loss is a combination of service-related and non-service related causes.  The examiner did not indicate whether the Veteran's tinnitus could have been caused or aggravated by the Veteran's service-connected hearing loss, including the hearing loss that predated the August 2005 event.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  Therefore, when considering service connection for disorders such as vertigo and tinnitus that may have been caused by the service-connected hearing loss, VA must grant service connection if the disorders are related to hearing loss and it is not possible to distinguish whether they are related to service-connected hearing loss or non-service related event.  An opinion on the question of causation and aggravation is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lastly, to ensure that all relevant VA outpatient treatment records are associated with the file, any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA medical center in Mt. Home, Tennessee for the period from August 2009 to the present. 

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3.  Afford the Veteran an audiological examination to assess the current level of severity of his bilateral hearing loss disability and to determine the nature and etiology of any tinnitus and its relationship, if any, to his service or his service-connected bilateral hearing loss. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  If warranted, the examiner should reconcile the findings of the examination with those made in the October 2007 VA examination and any private evaluations of record, i.e., if there is a disparity in the results explain why.

Next, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was caused or aggravated by the Veteran's service or his bilateral hearing loss.  Reference should be made to the sudden onset of right ear deafness in August 2005 and whether the event that caused the deafness was the cause of the Veteran's tinnitus.  If aggravation by bilateral hearing loss is present, the examiner should indicate, to the extent possible, the approximate level of severity of the tinnitus (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion. 

4.  Afford the Veteran the appropriate medical  examination with a medical professional who is familiar with inner ear disorders to determine the nature and etiology of any vertigo and its relationship, if any, to service or his service-connected bilateral hearing loss. 

Ask the examiner to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo was caused or aggravated by the Veteran's service or bilateral hearing loss.  Reference should be made to the sudden onset of right ear deafness in August 2005 and whether the event that caused the deafness was the cause of the Veteran's vertigo.  If aggravation by bilateral hearing loss is present, the examiner should indicate, to the extent possible, the approximate level of severity of the vertigo (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion. 

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

